SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement is entered into as of
June 18, 2007 (the “Second Amendment”), by and between Hercules Technology
Growth Capital, Inc. (“Lender”) and Memory Pharmaceuticals Corp. (“Borrower”).

RECITALS

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of March 16, 2007, as amended on April 4, 2007 (the “Agreement”). The
parties desire to amend the Agreement to increase the aggregate amount of
Advances that may be borrowed under the Agreement to $15,000,0000.

NOW, THEREFORE, the parties agree as follows:

1. Paragraph 2.1 of the Agreement is amended and restated in its entirety to
read as follows:

“2.1 Advances. Subject to the terms and conditions of this Agreement: (i) within
two days after the Closing Date, Lender shall fund an initial Advance in the
principal amount of $6,000,000, (ii) on the date of the Second Amendment, Lender
shall fund an additional Advance in the principal amount of $5,000,000 (the
“Second Advance”) and (iii) beginning September 15, 2007, and continuing through
December 31, 2007, Borrower may request additional Advances in an aggregate
amount of up to $4,000,000.”

2. On or prior to the funding of the Second Advance, and subject to the
additional conditions to the Second Advance set forth in Section 4.2 of the
Agreement, the Borrower shall have delivered to Lender the following:

(a) payment of a facility charge with respect to the Second Advance equal to
$25,000 and reimbursement of Lender’s current expenses reimbursable pursuant to
Section 3 hereof, less the commitment fee of $10,000 (the “Second Advance
Commitment Fee”) previously paid by the Borrower to the Lender, which amounts
may be deducted from the Second Advance;

(b) a warrant substantially in the form of Exhibit A hereto; and

(c) such other documents as Lender may reasonably request.

3. Borrower promises to pay Lender’s fees and expenses necessary to finalize
this Second Amendment, including but not limited to reasonable attorneys fees,
UCC searches, filing costs, and other miscellaneous expenses upon presentation
of reasonable documentation or invoices; provided, however, that the Second
Advance Commitment Fee shall be credited against the Lender’s non-legal
transaction costs and due diligence expenses.

4. Upon the due execution and delivery of this Second Amendment by the parties
hereto, on and after the date hereof each reference in the Agreement to this
“Agreement”, “hereunder”, “hereof’, “herein” or words of like import referring
to the Agreement shall mean and be a reference to the Agreement, as amended
hereby. Except as specifically amended above, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

5. Unless otherwise defined, all initially capitalized terms in this Second
Amendment shall be as defined in the Agreement. This Second Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

1

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the date first above written.

      BORROWER:   MEMORY PHARMACEUTICALS CORP.
 
  Signature: /s/ James R. Sulat
 
   
 
  Print Name: James R. Sulat
Title: President and Chief Executive Officer
LENDER:
  HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Signature: /s/ Scott Harvey
 
   



    Print Name: Scott Harvey

Title: Chief Legal Officer

2